SUPERIOR COURT

STATE OF DELAWARE

CRAIG A. KARSNITZ
JUDGE

l The Circ|e, Suite 2
GEORGETOWN, DE 19947

February 20, 2019

Raeann Warner, Esquire
Jacobs & Crump|ar P.A.

750 Shipyard Drive, Suite 200
Wilmington, DE 19801

N448 - STATE MAIL
Scott Bicking

SBI# 751626

1301 E. 12‘h Street
Wilmington, DE 19801

Nancy C. Cobb, Esquire
Chrissinger & Baumberger
Three Mill Road, Suite 301
Wilmington, DE 19806

Kasey H. DeSantis, Esquire

Fox Rothchild, LLP

919 North Market Street, Suite 300
Wi|mington, DE 19899

RE: D0e el al. v. Bicking et al.

C.A. No. Sl4C-05-026

Neal J. Levitsky, Esquire

Fox Rothchild, LLP

919 North Market Street, Suite 300
Wi|mington, DE 19899

Seth A. Niederman, Esquire

Fox Rothchild, LLP

919 North Market Street, Suite 300
Wilmington, DE 19899

Mark L. Reardon, Esquire
Eckert Seamans Cherin & Mellot
222 Delaware Avenue, 7"‘ Floor
Wilmington, DE 19801

Christian J. Singewald, Esquire
White and Williams LLP
Courthouse Square

600 North King Street, Suite 800
Wilmington, DE 19801

Date Submitted: February 19, 2019
Date Decided: February 20, 2019

Defendcmt Scott Bl`cking ’s Motion to Stay_ further proceedings Denied.

Dear Mr. Bicking and Counsel:

Before me is the Defendant’s Scott Bicking’s Motion to Stay all proceedings

Mr. Bicking appearing pro se submitted a handwritten motion. His claim is that his attorney was

permitted to Withdraw and he cannot to afford substitute counsel. The request is to stay the case

until such time as Mr. Bicking is released from the custody of Department of Corrections and can
obtain employment to be able to afford counsel. His motion indicated he expects to be released
from custody in October of 2019. Finally, Mr. Bicking requested a stay of “no longer than 24
months”.

I have received the responses to the motion filed by Plaintiffs and Defendants and
Third Party Plaintiffs, CCB Land Investments, LLC d/b/a, The Pond Ice Arena and The Pond,
Inc. Both parties oppose the motion.

One of these consolidated cases was filed in May of 2014 when the Plaintiff was
12 years old, and the second was filed in September of 2015 when the Plaintiff was 13 years old.

The cases have already been stayed over Plaintiff"s opposition for the period from
October 2014 until June of 201 5 while Defendant Bicking’s criminal trial was pending In
November 2016 Defendant Scott Bicking filed for bankruptcy and the case was stayed by
operation of law. As a result it was moved to the bankruptcy docket. Plaintiffs successfully
litigated a motion for nondischargability and relief from the automatic stay in the Bankruptcy
Court for the District of New Jersey. On March 2, 2018 this Court lifted the second stay. In
September 2018 a Scheduling Order was issued including a trial date for March of 2020.

This case has been delayed far too long. The previous significant delays were
directly related to Defendant Bickings criminal trial and his subsequent bankruptcy. While l
understand Mr. Bicking’s request and his desire to be able to afford counsel, he has no right to a
lawyer in this civil case. See .!r)nk:'n.s' v Dm=w' Pr)!:`cc» (`om`r. 2002 WL 663912 (Del. Super. Ct.,
April 5, 2002). This Court has the inherit power to control its docket including granting the
relief requested. However, in my view, the power to delay a case should be exercised sparingly.

The old saw of justice delayed is justice denied has much vitality. In addition the party

requesting a stay has the burden of showing that his rights will be violated. fixture r)f`BemmH v.
M, 2014 WL 997142 (Del. Super. Ct., March 13, 2014).

No constitutional rights of Defendant Bicking will be violated by allowing this
case to proceed. In addition it would be grossly unfair to all remaining parties to not bring this

case to as a rapid a conclusion as possible. As a result I am denying Defendant Bicking’s Motion

for Stay.
IT IS SO ORDERED
Very truly yours,
6a //Ma~
Craig A. harsnitz
CAK/lml

oc: Prothonotary